DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of 31 December, 2020 is acknowledged and has been entered. Claims 1, 4-8 and 14-20 have been amended. New claims 21-25 have been added in the response. Currently, claims 1-8 and 14-25 are pending in the application.
	The amendment to claim 6 is noted. In view thereof, the rejection of claim 6 under 35 U.S.C. § 112(b) or (pre-AIA ) second paragraph, is withdrawn. New grounds of rejection are provided. The remarks have been fully considered but are moot in view of the new grounds of rejection.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,796,863 (Reed) in view of US 4,290,495 (Elliston).
As concerns claim 1, Reed discloses a drilling assembly comprising: a first mast; a second mast (each of legs at 14 are equivalent to first and second masts); a water table 78 coupled between the first and second masts; and a first plurality of sheaves 36 coupled to the water table and adapted to translate, relative to the first mast, in a first horizontal direction along a first plane oriented generally perpendicular to a height of at least one of the first or second mast (note cylinders at 80 and 80A);but lacks to expressly disclose a first draw works adapted to translate, relative to the first mast, in the first horizontal direction along a second plane that is parallel to the first plane. Elliston discloses a drilling assembly including a first draw works adapted to translate, relative to the first mast, in the first horizontal direction along a second plane that is parallel to the first plane (note the draw works sheaves at 174, 176 that translate with rod/cylinder 128, 130, see figures 3, 10, 11 and 21). Elliston additionally discloses that the displacement proportionally increases the stroke of the traveling block (12:68-13:4). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the translatable draw works into the drilling assembly to obtain the predictable result of increasing the motion of the traveling block, which would obviously allow for a smaller footprint for the drilling assembly.
As concerns claim 17, Reed discloses a drilling assembly comprising: a first mast 14; a water table 78 coupled to the first mast; and a first draw works 18 disposed adjacent to the first mast, and a first plurality of sheaves 36 disposed on the water table and adapted to laterally translate relative to the first mast in a direction along a first line, but lacks to expressly disclose wherein the first draw works is adapted to laterally translate relative to the first mast; wherein the first draw works is adapted to laterally translate relative to the first mast along a second line generally parallel with the first line; nevertheless Elliston discloses a drilling assembly wherein the first draw works is adapted to laterally translate relative to the first mast ; wherein the first draw works is adapted to laterally translate relative to the first mast along a second line generally parallel with the first line (note the draw works sheaves at 174, 176 that translate with rod/cylinder 128, 130, see figures 3, 10, 11 and 21). Elliston additionally discloses that the displacement proportionally increases the stroke of the traveling block (12:68-13:4). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the translatable draw works into the drilling assembly to obtain the predictable result of increasing the motion of the traveling block, which would obviously allow for a smaller footprint for the drilling assembly.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed, as modified above, and further in view of US 2,781,108 (Selberg et al.).
via braces 65 and the crown block pedestal beam assembly 66). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to arrange the water table into first and second portions to obtain the predictable result of facilitating the modularity of the drilling assembly by providing individual sections adapted to be transported individually to the well site and there joined to make up the complete drilling assembly.
As concerns claim 3, Selberg et al. discloses the drilling assembly of claim 2, wherein the first and second portions have generally the same sizes as one another, generally the same shapes as one another, and generally the same functions as one another, or any combination thereof (figure 17).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed, as modified above, and further in view of US 5,762,279 (Horton, III).
As concerns claim 4, Reed discloses the drilling assembly of claim 1, further comprising: a second plurality of sheaves 40 coupled to the water table 78 and adapted to translate, relative to the second mast, but lacks to disclose the sheaves translating in a second horizontal direction along the first plane; nevertheless Horton III discloses a drilling assembly having a plurality of sheaves wherein the sheaves are configured to translate in different directions along the same plane (see figure 1 and figure 2), which allows for the crown blocks to be moved into different positions for see figure 1 and the heavy lifting position of figure 2). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the translatable sheaves of Horton III into the drilling assembly to obtain the predictable result of facilitating positioning of the blocks into position for specific applications. Horton III, discloses a second draw works but lacks to disclose the second draw works adapted to translate, relative to the second mast, in the second horizontal direction along the second plane that is parallel to the first plane; nevertheless Elliston discloses a translatable draw works, and it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the second translatable draw works to obtain the same proportional stroke advantage; moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to have the system include a second translatable draw works,  as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed, as modified above, and further in view of US 2018/0044995 A1 (Braniff).
As concerns claim 5 and 6, the combination discloses the translatable sheaves and draw works, but lacks to expressly disclose the sheaves and draw works translating in unison; nevertheless Braniff discloses a drilling assembly having translating sheaves and draw works operating in unison (note the draw works 114 and 124 and sheaves 116A and 116B, see figure 1B and 0046-0047), and additionally discloses that the translation allow maintenance of the traveling blocks without adjusting the length of the drilling lines. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to have the sheaves and draw works translating in unison to obtain the predictable result of decreasing the load on the draw works as well as allowing the blocks to be positioned above two or more relevant well centers.

s 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,016,992 (Wilson) in view of US 2016/0024852 A1 (Kannegaard et al.).
As concerns claim 7, Wilson discloses a drilling assembly comprising: a first mast having a generally C-shaped first support structure, as viewed from a top view, and [[an]] a first opening disposed within the generally C-shaped first support structure (see figures 13 and 14), wherein the first mast is disposed adjacent to a wellbore (implicit), and wherein the opening is adapted to permit passage of a tubular from an external position to the wellbore through the first mast (see 8:33+, “It is to be pointed out that the form of derrick as particularly shown in FIGS. 18 and 19, is similar in construction to the form of the derrick as shown in FIGS. 10, 11 and 12, in that the sections are C-shaped, with the inner section 114 fitting within the outer section 112, and in that the front of the erected derrick is open for the major portion of the length thereof, which enables long lengths of pipe to be racked outside the derrick and moved in through the open face thereof to be lowered into the well or vice versa.”; but lacks to expressly disclose a first traveling block slidably coupled to the first mast; and a first pivotable linkage coupled between the first mast and the first traveling block, wherein the first pivotable linkage is configured to extend the first traveling block away from the first mast and retract the first traveling block toward the first mast. Kannegaard et al. discloses a drilling assembly having a first traveling block slidably coupled to the first mast; and a first pivotable linkage coupled between the first mast and the first traveling block, wherein the first pivotable linkage is configured to extend the first traveling block away from the first mast and retract the first traveling block toward the first mast (see at least figure 2a, note the pivotable linkages 10a and 10b in figure 2b, which are adapted so that they can position and keep the top drives in different positions above work centers 3a, 3b and 3c in the drilling deck, see 0047). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the pivotable linkages into the drilling assembly to obtain the predictable result of 
As concerns claim 8, Kannegaard et al. discloses the drilling assembly of claim 7, further comprising: a second traveling block slidably coupled to the second mast, a second pivotable linkage coupled between the second mast and the second traveling block, wherein the second pivotable linkage is configured to extend the second traveling block away from the second mast and retract the second traveling block toward the second mast (see Kannegaard et al. at figures 2a and 2b, pivotable linkages at 10a and 10b).
As concerns claim 14, it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a second identical mast into the drilling assembly to obtain the predictable result of performing well operations simultaneously, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05
As concerns claim 15, Kannegaard et al. discloses the drilling assembly of claim 14, further comprising a plurality of top drives including at least a first top drive 9a associated with the first mast and a second top drive 9b associated with the second mast, and wherein at least one of the first and second top drives is adapted to engage with the tubular as it passes through the first opening from a tubular setback (see figure 10, the storage for the tubular is equivalent to a “setback”).
Claims 16 and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, as modified above, and further in view of Braniff.
As concerns claim 16, the combination discloses the drilling assembly of claim 14, but lacks to expressly disclose the assembly further comprising a first plurality of sheaves coupled to the first traveling block and a second plurality of sheaves coupled to the second traveling block, wherein the first plurality of sheaves is configured to horizontally translate relative to the first mast and the second plurality of sheaves, and wherein the second plurality of sheaves is configured to horizontally translate relative to the second mast and the first plurality of sheaves see at least the embodiment shown in figure 1B, note that it is considered that the first and second well centers are equivalent to the claimed “masts”). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the sheaves as claimed into the assembly to obtain the predictable result of facilitating simultaneous operations over the well centers, as well as to allow the hoisting systems to function simultaneous to increase the lifting capability with respect to a particular well center.
As concerns claim 18, Braniff discloses the drilling assembly of claim 17, further comprising a second mast; a second draw works disposed adjacent to the second mast, wherein the second draw works is adapted to laterally translate relative to the second mast; and a second plurality of sheaves disposed on the second mast and adapted to laterally translate the first line, wherein the second draw works is adapted to laterally translate in a direction the second line generally parallel with the first line (note that the assembly can be used with the translatable draw works, sheaves, or both, see at least figures 3A, 3B, 4A, 4B). 
As concerns claim 19, Braniff discloses the drilling assembly of claim 18, wherein the first draw works and the first plurality of sheaves [[is]] are adapted to move in unison, and wherein the second draw works and the second plurality of sheaves are adapted to move in unison (note the draw works 114 and 124 and sheaves 116A and 116B, see figure 1B and 0046-0047).
As concerns claim 20, Braniff discloses the drilling assembly of claim 17, first draw works to at least one of the first plurality of sheaves is first plurality of sheaves is moved in a direction along the first line (figure 3A).
As concerns claim 21, Kannegaard et al. discloses the drilling assembly of claim 1, further comprising: a first traveling block 8a coupled to the first plurality of sheaves 5a; and a first pivotable linkage 10a coupled between the first mast and the first traveling block, the first pivotable linkage being slidably coupled to the first mast and configured to move the first traveling block toward or away from the first mast (see figure 2a).
As concerns claim 22, Kannegaard et al. discloses the drilling assembly of claim 21, further comprising: a first top drive 9a coupled to the first traveling block, wherein the first top drive moves in unison with the first traveling block as the first pivotable linkage moves the first traveling block toward or away from the first mast (figure 2a).
As concerns claim 23, Braniff discloses the drilling assembly of claim 22, wherein the first plurality of sheaves, the first draw works, the first traveling block, and the first top drive move horizontally in unison (note the draw works 114 and 124 and sheaves 116A and 116B, see figure 1B and 0046-0047).
As concerns claim 24, Braniff discloses the drilling assembly of claim 22, further comprising: a second plurality of sheaves 126B coupled to the water table and adapted to translate, relative to the second mast, in a second horizontal direction along the first plane; and a second draw works 124 adapted to translate, relative to the second mast, in the second horizontal direction along the second plane that is parallel to the first plane (the directions are indicated by the arrows in figure 1B).
As concerns claim 25, Kannegaard et al. discloses the drilling assembly of claim 24, further comprising: a second traveling block 8b coupled to the second plurality of sheaves 5b; a second pivotable linkage 10b coupled between the second mast and the second traveling block, the second pivotable linkage being slidably coupled to the second mast and configured to move the second traveling block toward or figure 2a and figure 2b).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/              Primary Examiner, Art Unit 3679